Case 8:19-cv-01983-MSS-AEP Document 6 Filed 08/13/19 Page 1 of 19 PageID 23



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                      DIVISION

GEORGE GALBRAITH,
         Plaintiff,
v.                                                          Case No.: 8:19-cv-01983-MSS-AEP

ALANIK PROPERTIES, LLC,
A Florida Limited Liability Company,
Dba Belleair Beach Resort Motel;
And Unknown Defendant #1; and
Unknown Defendant #2,
              Defendant(s),
_________________________________________/

                           COMPLAINT FOR DECLARATORY
                              AND INJUNCTIVE RELIEF



       COMES NOW Plaintiff GEORGE GALBRAITH (“Plaintiff”), by and through

undersigned counsel hereby files this Complaint and sues Defendant ALANIK PROPERTIES,

LLC, a Florida limited liability company, DBA Belleair Beach Resort, (“Defendant”), Unknown

Defendant #1, and Unknown Defendant #2 (“Defendants”) for injunctive relief, attorney’s fees

and costs (including but not limited to court costs and expert fees) pursuant to Title III of the

Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12181-12189 (“ADA”), 28

C.F.R. Part 36 (hereinafter “ADAAG”), and declaratory relief pursuant to Florida Statute

Chapter 86, and alleges as follows:

                                           BACKGROUND

       1. Plaintiff brings this action to stop the marginalization of vision impaired and

mobility impaired patrons, and otherwise end such ongoing civil rights violations that Defendant

has committed against persons with disabilities throughout the United States and globe, by



                                                1
Case 8:19-cv-01983-MSS-AEP Document 6 Filed 08/13/19 Page 2 of 19 PageID 24



seeking temporary and permanent injunctive relief to correct Defendant’s policies and practices

to include measures necessary to ensure compliance with State and Federal laws and provide

accessible auxiliary aids and services for effective communication with Defendant’s business,

which includes its Website (defined below), such that Plaintiff and others similarly situated can

readily and effectively access, equally, and fully enjoy all of the rights and privileges vital to

public life, and otherwise communicate with Defendant without unnecessary and unlawful

barriers, impediments, hindrances, difficulties, blockages, prohibitions, deterrents, hurdles,

discrimination, obstacles, disadvantages, encumbrances, and delays.

   2. In a world of increasing number of low vision, blind, and mobility impaired individuals,

       it is essential that these individuals not be excluded.

   3. Defendant’s Property and Website are places of public accommodation as defined by

the ADA because it is, or is part of, a place of exhibition, entertainment, sales, rental, or lodging

establishment. The subject Website allows the general public access to view, reserve and book

online reservations for lodging. As such, the subject Website is a sales establishment, which is a

place of public accommodation pursuant to 42 U.S.C. §12181 and must comply with the ADA.

This means it must not discriminate against individuals with disabilities and may not deny full

and equal enjoyment of the services afforded to the general public and the Defendant has

subjected itself and the Website it has created and maintains, to the ADA.

       4. Congress provided a clear national mandate for the elimination of discrimination

against individuals with disabilities when it enacted the ADA. Such discrimination includes

barriers to full integration, independent living, and equal opportunity for persons with

disabilities, and for which those barriers created by inaccessible online content and services in

places of public accommodation, such as Defendant, its Property and website, and applications.



                                                  2
Case 8:19-cv-01983-MSS-AEP Document 6 Filed 08/13/19 Page 3 of 19 PageID 25



   5. In addition to ADA’s prohibition of denial-of-participation, no public

accommodations may “afford an individual or class of individuals, on the basis of disability …

directly, or through contractual licensing, or other arrangements with the opportunity to

participate in or benefit from a good, service, facility, privilege, advantage, or accommodation

that is not equal to that afforded to other individuals.” 42 U.S.C. § 12182(b)(1)(A)(ii).


   6. The broad mandate of the ADA is to provide an equal opportunity for individuals with

disabilities to participate in and benefit from all aspects of American civic and economic life.

That mandate extends to internet websites, such as the Defendant’s Website.


   7. The Department of Justice has long taken the position that both State and local government

websites and the websites of private entities that are public accommodations are covered by the

ADA. In other words, the websites of entities covered by both Title II and Title III of the statute

are required by law to ensure that their sites are fully accessible to individuals with disabilities.


       8. Web Content Accessibility Guidelines (“WCAG”) 2.0 is the industry standard adopted

by major companies and governmental agencies to ensure their websites are accessible to

disabled persons.

       9. The WCAG guidelines are readily achievable.

       10. Because the internet has become a significant source of valuable information,

the international Websites Standards Organization and World Wide Web consortium published

well-established guidelines, namely the WCAG, for web content accessibility to people with

disabilities and are universally followed by most business entities and governmental

agencies. These guidelines are readily available via the Internet so that a business designing a




                                                   3
Case 8:19-cv-01983-MSS-AEP Document 6 Filed 08/13/19 Page 4 of 19 PageID 26



website can easily access the standards and provide several basic components to incorporate into

the website so that persons with disability may have accessibility.

       11. The World Wide Web/Internet has become an invaluable information super

highway, a portal and tool for conducting transactions and allows people to travel and experience

an array of things, which may be cultural, commercial, personal, or transcendent, and each

virtual ramp off that super highway guides people and lets individuals acquire and compare

information from cooperating or competing interests so that one may learn about varying

interests, including travel, planning a vacation, purchasing sundries, booking a reservation at an

Airbnb, travel inn, vacation rental, motel, hotel, resort or other public lodging facility in order to

enjoy places of public accommodations.



                       JURISDICTION/VENUE/PARTIES/DEMANDS



       12. This is an action for injunctive relief pursuant to Title III of the Americans with

Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 U.S.C. §1331, and 28 C.F.R. §36.201

to prevent discrimination which includes equal access to Defendant’s internet Website for

services to reserve and book online lodging accommodations at Defendant’s place of public

accommodation and for declaratory relief pursuant to Florida Statute Chapter 86.


       13. U.S. District Court for the Middle District of Florida has subject matter jurisdiction

over this action pursuant to 28 U.S.C. §§ 1331 and 1343 for claims arising under the ADA and

ADAAG and concurrent jurisdiction over the state claim because the causes of action arise from

the same core operative facts.




                                                  4
Case 8:19-cv-01983-MSS-AEP Document 6 Filed 08/13/19 Page 5 of 19 PageID 27



       14. Venue is proper in the Middle District of Florida pursuant to 28 U.S.C. § 1391

because it is where the Defendant does business; where the cause of action accrued; and it is the

situs of the property that is the subject of this action. Assignment to the Tampa Division is

appropriate pursuant to Rule 1.02 of the Local Rules of the United States District Court, Middle

District of Florida, because it is the county having the greatest nexus with the action, with due

regard to the where the cause of action accrued and the situs of the subject property.


       15. Plaintiff, GEORGE GALBRAITH, resides in Evansville, Indiana, is sui juris and

qualifies as an individual with disabilities as defined by the ADA. Plaintiff is unable to engage

in the major life activity of walking more than a few steps without assistive devices as a result of

diabetes, arthritis, and congestive heart failure. Instead, Plaintiff is bound to ambulate with a

cane, walker, scooter, or other support and has limited use of his hands. He is unable to tightly

grasp or pinch, or twist his wrist to operate turning door hardware or spigots. He is unable to pull

heavy doors due to balance issues resulting from arthritis in both hips and both shoulders. When

ambulating beyond the comfort of his own home, Plaintiff must primarily rely on a walker or

scooter. Plaintiff requires accessible handicap parking spaces located closest to the entrances of a

facility; he cannot walk more than a short distance due to congestive heart failure. The handicap

and access aisles must be of sufficient width so that he can embark and disembark and load and

unload his mobility assistive devices. Routes connecting the handicap spaces and all features,

goods and services of a facility must be level, properly sloped, sufficiently wide and without

cracks, holes or other hazards that can pose a danger of tipping, catching wheels or falling. These

areas must be free of obstructions or unsecured carpeting that make passage either more difficult

or impossible. Amenities must be sufficiently lowered so that Plaintiff can reach them. He has

difficulty operating door knobs, sink faucets, or other operating mechanisms that require tight


                                                 5
Case 8:19-cv-01983-MSS-AEP Document 6 Filed 08/13/19 Page 6 of 19 PageID 28



grasping, twisting of the wrist or pinching. He is hesitant to use sinks that have unwrapped pipes,

as such pose a danger of scraping or burning his legs. He requires grab bars both behind and

beside a commode so that he can safely transfer from his mobility device and he has difficulty

reaching the flush control if it is on the wrong side. He has difficulty getting through doorways if

they lack the proper clearance, or if the door has a track that blocks or catches his mobility

device. Plaintiff has low vision as a result of diabetic retinopathy and is legally vision impaired.

       16. Defendant(s) ALANIK PROPERTIES, LLC, conducts and transacts business under

the laws of the state of Florida, and otherwise operates within the jurisdiction of this Court.

       17. Defendant(s) is the owner, lessee, lessor or operator of commercial property and

improvements, commonly known as Belleair Beach Resort Motel (hereinafter “Property”)

located at 2040 Gulf Blvd., Belleair Beach, Florida 33786.

       18. Defendant(s) is the owner, operator, sponsor, publisher, promoter or otherwise has

an interest in, or is the beneficiary of, the website http://www.belleairbeachresort.com (herein

“Website”), which is an electronic storefront that provides access to worldwide consumers an

array of goods and services, including but not limited to the ability to view images of the

Property, accommodations and amenities, learn about the surrounding community, book a

reservation, and other exclusive features.

       19. Plaintiff has retained undersigned counsel and law firm to commence and prosecute

this action to stop marginalization of disabled or qualified disabled persons committed by

Defendants which have violated those certain civil and unalienable rights protected by the

Constitution of the United State of America, the Constitution of the State of Florida, together

with further congressional enactments, including the ADA and ADAAG. Pursuant to statute,

Plaintiff is entitled to immediate temporary and permanent injunctive relief to prevent the



                                                  6
Case 8:19-cv-01983-MSS-AEP Document 6 Filed 08/13/19 Page 7 of 19 PageID 29



present, continued, and future discrimination and discriminatory practices so evidenced by

Defendants, its Property and Website as described herein.



                             COUNT I --INJUNCTIVE RELIEF for
             Civil Rights Violation of Title III of the Americans with Disabilities Act

          20. Plaintiff realleges and incorporates paragraphs 1 through 19 as if fully set forth

herein.

          21. Florida, and Tampa Bay Area in particular, attracts people for a number of reasons,

including but not limited to its weather, theme parks, wildlife, beaches, restaurants, retailers,

museums, concert halls, theater, sporting events, and otherwise invites people to tour within the

area.

          22. Pursuant to 42 U.S.C sec. 12181(7)(A), the Defendant’s Website is a place of public

accommodation under the ADA because it serves to augment its Property by providing the

general public information on the location of the Defendant’s Property, educate the general

public as to the amenities offered by Defendant’s Property as well as the amenities of the

surrounding area, and also to provide the general public with the ability to view, book, and make

reservations online.


   23. The Website promotes the Defendant’s Property, therefore, the Website has a true nexus

to the Defendant(s)’s physical commercial property.


          24. Defendant(s)’ Property and Website are places of public accommodation within the

definitions of the ADA and ADAAG and are not exempt.




                                                    7
Case 8:19-cv-01983-MSS-AEP Document 6 Filed 08/13/19 Page 8 of 19 PageID 30



   25. Plaintiff is a consumer who frequently uses the internet and who is interested in booking

and reserving a room at Defendant’s place of lodging for a planned trip to the area, as offered

through Defendant’s Website.

       26. During July, 2019, the Plaintiff, who is a frequent visitor to Florida and the Pinellas

and Hillsborough counties area, attempted on several occasions to utilize the Defendant’s

website to learn about Belleair Beach Resort Motel brand items and services.


       27. The Website, which is an integral part of Defendant’s business, is used to (a)

promote the Property’s unique features; (b) attract people from all over the world to enjoy its

Property, accommodations and amenities, including but not limited to beach access, dining

experience(s) at the Property and surrounding areas, exploring nearby attractions and shopping;

(c) view features of particular room accommodations; and (d) make reservations online. As

such, the Website itself is a place of public accommodation subject to all of the requirements of

the ADA and ADAAG.

       28. Through the use of the Website, the Defendant offers information to the public

about the Property and surrounding areas of interest, and otherwise targets or solicits business

from persons located throughout the world for pecuniary gain. Although the Website provides to

the public at large a wide array of goods, services, facilities, privileges, advantages, and

accommodations offered by said Defendant, the Website contains barriers that make it difficult,

if not impossible, for persons with disabilities to view all of the ADA accessible options and

complete a transaction on its Website for ADA accommodation.

       29. Unlike mobility or visually disabled individuals, a business, such as Defendant(s), can

decide to create or benefit from a physical and virtual environment free of barriers, which is

inclusive for all members of the public, including the Plaintiff, or instead create zones of


                                                8
Case 8:19-cv-01983-MSS-AEP Document 6 Filed 08/13/19 Page 9 of 19 PageID 31



discrimination that excludes persons with disabilities, such as Plaintiff, by failing to take readily

achievable measures to provide accessibility, auxiliary aids and services to its Property and

Website.

        30. The ADA requires companies providing services to the general public to make their

services equally, fully and independently accessible to people with disabilities, such as the

Plaintiff. A direct nexus exists between the Defendant, its Property and Website because

Defendant owns, operates, leases, leases to, operates, has a pecuniary interest in or is the

beneficiary of, via contractual, licensing, or other arrangements, its Property and Website, and

otherwise directly or indirectly diverts or hijacks internet traffic to its Property and Website for

purposes of attracting, enticing, and soliciting consumers from a global marketplace, including

individuals with disabilities such as Plaintiff.


        31. Plaintiff could not navigate the Defendant’s Website, and as a result, Plaintiff was

unable to participate in the online consumer experience at the Defendant’s Website as

experienced by the general public, 29 years after the Title III of the ADA was enacted and which

promised to remove such barriers.

        32. Defendant has operated its business in a manner that completely excludes individuals

with disabilities who are visually impaired from enjoying and visiting its place of public

accommodation, namely the Defendant’(s) Website.

        33. Defendant has not provided full and equal enjoyment of the services, facilities,

privileges, advantages and accommodation provided by and through its Website. Under the

ADA, all places of public accommodation must ensure that the disabled individuals enjoy full

and equal enjoyment of its goods and services by making reasonable modification to its services

and sales policies and procedures.


                                                   9
Case 8:19-cv-01983-MSS-AEP Document 6 Filed 08/13/19 Page 10 of 19 PageID 32



        34.   Readily achievable remedies exist without presenting undue hardship upon

the Defendant and with reasonably immediate implementation would provide equal offering to

all, promote common purpose, and offer mutually beneficial opportunities.

        35. Websites and applications can easily and readily be imbedded with images and

coded to be useable by people with limited mobility and sight, such as Plaintiff.

        36. Despite readily available technology that would render Defendant’s Website

accessible to persons with disabilities, Defendant chooses to exclude these users and other

potential users similarly situated on the basis of disability.

        37. Such barriers result in discriminatory and unequal treatment of individuals with

disabilities who are visually impaired, which caused Plaintiff to suffer actual harm and

discrimination.


        38.     Plaintiff continues to desire to patronize the Defendant’s Website, but is unable to

do so as Plaintiff is unable to comprehend the Defendant’s Website, thus will continue to suffer

irreparable injury from the Defendant’s intentional acts, policies, and practices set forth herein

unless enjoined by this Honorable Court.


        39. The Defendant’s Website did not offer an adequate system to permit a disabled

person such as Plaintiff with visual impairment to comprehend its website in an effective

manner; specifically, but not limited to, the Website contains at least 43 failed instances where

Website does not meet WCAG or Accessible Rich Internet Application (ARIA) standards that

have been promulgated to make web access and web content more accessible to people with

disabilities. Upon initial review of Defendant’s Website, all remedies are readily achievable.

However, additional errors may be discovered through discovery. Specifically, but not limited

to, Website contains the following failures:

                                                  10
Case 8:19-cv-01983-MSS-AEP Document 6 Filed 08/13/19 Page 11 of 19 PageID 33



         a. 13 color-contrast elements lack sufficient color contrast to enable vision impaired users

to adequately comprehend the Website in accordance with WCAG 1.4.3 and WCAG 2AA;

         b. 10 failures where images do not have alternate text in accordance with WCAG 3.1.1;

         c. Website does not contain the handicap icons (wheelchair or computer);

         d. 2 instances where buttons do not have discernable text WCAG 2.4.4 and WCAG 4.1.2;

         e.   4 instances where <iframe> and <frame> elements contain non-empty title attributes

contrary to WCAG 2.4.1;

         f. 1 instance where lists are not structured correctly WCAG 1.3.1;

         g. No mechanism for a user to pass navigation and jump straight to content WCAG 2.4.1;

         h. 1 instance where links have no discernable text contrary to WCAG 2.4.4 and 4,1,2;

         i. 10 instances where every id attribute value is not unique WCAG 4.1.1;

         j. no list of accessibility features;

         k. No ability to book a room with accessible features in the same manner one would

book a room for an able-bodied patron;

         l. Website does not include the universal symbol for the disabled (wheelchair or computer

icon denoting HTML for those visually impaired), which would permit disabled individuals to

access the website’s accessibility information and accessibility facts.


         m. 11 instances where every HTML does not have lang attributes WCAG 3.1.1;


         n. 13 instances where every form element does not have a lable WCAG 1.3.1 and WCAG

3.3.2;


         o. 3 instances where every id attribute used in ARIA and in labels is not unique WCAG

4.1.1.


                                                 11
Case 8:19-cv-01983-MSS-AEP Document 6 Filed 08/13/19 Page 12 of 19 PageID 34



       40. Defendant(s) excludes mobility and visually impaired people from its Property and

Website in violation of the ADA and ADAAG because it offers numerous goods, services,

facilities, privileges, advantages, accommodations, amenities, and activities to most customers at

the click of a mouse. However, Defendant’s Website fails to provide one or more visual

depictions of its ADA features such that Plaintiff is unable to determine whether the Property has

adequate ADA accommodations at Defendant’s Property. Defendant’s Website and applications

are incorrectly coded for use by Plaintiff.

       41. When websites and applications are incorrectly coded, like Defendant’(s), visually

impaired users, such as Plaintiff, are excluded from the content and services available.

       42. Defendant(s) excludes people with disabilities, such as the Plaintiff, from the full

and equal participation in the growing internet economy that is increasingly a fundamental part

of the common marketplace and daily living. In the wave of technological advances, which is

constantly evolving, technology is becoming an increasingly prominent part of everyday life,

allowing persons otherwise excluded to be included, and to fully, independently enjoy and

pursue life, liberty and happiness through equal access to goods, services, facilities, privileges,

advantages, and accommodations. The lack of equal participation, for which Defendant is

charged herein, violates and disrupts fundamental concepts of Constitutional guarantees afforded

to all persons seeking full, equal and independent access to reasonable accommodations without

unlawful impediment, hindrance, barrier and segregation.

       43. Plaintiff encountered barriers with Defendant’(s) Website in violation of the ADA
and ADAAG, which precluded Plaintiff from patronizing Defendant’s establishment and has
otherwise deterred Plaintiff from being able to use and enjoy Defendant’s public
accommodations. The inaccessibility of Defendant’(s) Website has caused undue burden,
hardship, and delay in Plaintiff’s travel plans; alterations to Defendant’s Website are readily
achievable. At the time of the commencement of this action, the Defendant’(s) Website lacked
complete information about accessibility of the Property, which resulted in Plaintiff being unable


                                                12
Case 8:19-cv-01983-MSS-AEP Document 6 Filed 08/13/19 Page 13 of 19 PageID 35



to make a decision whether the accommodations were suitable for Plaintiff; specifically, but not
limited to the following lack of information:

       a. no depiction of handicapped parking;

       b. no depiction of accessible rooms or bathrooms;

       c. no depiction regarding accessible door knobs;

       d. no depiction of accessible seating in dining area;

       e. no depiction of accessible check in counter;

       f. no depiction of accessible entrance to Property;

        g. no option to reserve an accessible room in the same manner as one would reserve a
king or queen bed, smoking or non-smoking, or room with a view;

       h. Website does not include the universal symbol for the disabled (wheelchair or
computer icon denoting HTML for those visually impaired), which would permit disabled
individuals to access the website’s accessibility information and accessibility facts;

       i. No depiction of pool lift;

       j. No depiction of wheelchair accessibility to balcony;

       k. No depiction of elevators;

       l. No written list of accessibility features of the Property.


       44. On information and belief, the Defendant(s) has neither created nor instituted on its

Website a page for individuals with disabilities, nor displayed a link and information hotline, nor

created an information portal explaining when and how the Defendants will have its Website,

Applications, and Digital Assets accessible to the visually impaired community.


       45. Plaintiff and others will continue to suffer irreparable injury from Defendant’(s)

intentional acts, policies, and practices set forth herein unless enjoined by the court.


       46. Plaintiff will revisit the subject Website within ninety (90) days after service of the

original Complaint to ensure ADA compliance. Plaintiff is a frequent visitor to Pinellas County

                                                  13
Case 8:19-cv-01983-MSS-AEP Document 6 Filed 08/13/19 Page 14 of 19 PageID 36



and the surrounding Florida counties. Plaintiff will travel to Pinellas and Hillsborough counties,

Florida, to visit friends, meet with his attorneys, and to research accommodations for future trips

to this area.


        47. Because of Defendant’(s) denial of full and equal access to, enjoyment of, and


communication with, its goods, services, facilities, privileges, advantages, and accommodations,

Plaintiff and others similarly situated has suffered, and continues to suffer, an injury in fact,

which is concrete and particularized, present, actual and a direct result of Defendant’(s) conduct

or omission.

        48. Pursuant to Title III, “[n]o individual shall be discriminated against on the basis of

disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

or accommodations of any place of public accommodation by any person who owns, leases (or

leases to), or operated a place of public accommodation.” 42 U.S.C. § 12182(a).

        49. Public accommodations are prohibited from subjecting “an individual or class of

individuals on the basis of a disability … directly, or through contractual, licensing, or other

arrangements, to a denial of the opportunity of the individual or class to participate in or benefit

from the goods, services, facilities, privileges, advantages, or accommodations of an entity.” 42

U.S.C. § 12182(b)(1)(A)(i).

        50. Separate is not equal and discrimination includes “a failure to take such steps as

may be necessary to ensure that no individual with a disability is excluded, denied services,

segregated or otherwise treated differently than other individuals because of the absence of

auxiliary aids and services[.]” 42 U.S.C. § 12182(b)(2)(A)(iii). Defendant’(s) disparate

treatment of persons who are not disabled or qualified disabled from persons who are disabled or

qualified disabled violate State and Federal law, and such discrimination must cease.

                                                 14
Case 8:19-cv-01983-MSS-AEP Document 6 Filed 08/13/19 Page 15 of 19 PageID 37



           51.Defendant(s),including its Property and Website, failed to comply with ADA or

ADAAG criteria in violation of general prohibition against discrimination for individuals with

disabilities and the specific requirement(s) concerning public accommodations.

           52. As a result of the inaccessibility of the Defendant’(s) Website and the barriers to

access its Website (when removal of those barriers is readily achievable), the Defendant(s) has

denied individuals with disabilities who are visually impaired full and equal enjoyment of the

information and services that the Defendant(s) has made available to the general public on its

Website in derogation of 42 U.S.C. sec. 12101 et seq., and as prohibited by 42 U.S.C. sec. 12182

et. seq.


           53. The Defendant(s) has violated the ADA (and continues to do so) by denying access to

its Website to individuals with disabilities who are visually impaired. These violations within

the Website are ongoing.


           54. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

alleged herein and this suit for and injunctive relief is the only means to secure adequate redress

from the Defendant’s unlawful and discriminatory practices.


           55.   Defendant(s) uses standards, criteria or methods of administration that have a

chilling effect, discriminatory effect, or perpetration of discrimination on the Plaintiff and a

protected class of citizens.

           56. Unless the Court enjoins Defendant(s) from its engagement and continued

engagement in these discriminatory practices, Plaintiff and those similarly situated suffer will

continue to suffer irreparable harm.




                                                 15
Case 8:19-cv-01983-MSS-AEP Document 6 Filed 08/13/19 Page 16 of 19 PageID 38



       57. As a result of the Defendant’(s) inadequate development and administration of the

Website, Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. sec. 12133 to remedy the

discrimination.


       58. Pre-suit notice to the Defendants of violations of ADA is not required pursuant to the

ADA. Any and all conditions precedent to the action have been fulfilled, performed, or waived;

specifically, on or before August 12, 2019, the undersigned performed a diligent search of online

public records, and according to those records, the Defendant(s) has not registered for

remediation nor has been sued for violations described herein.


       59. Pursuant to 42 U.S.C. sec. 12188, this Court is vested with the authority to grant

Plaintiff injunctive relief; including an Order to:


       a) Require Defendant(s) to adopt and implement a web accessibility policy to make

publically available and directly link from the homepage of Website to a statement as to

Defendant’(s) policy to ensure persons with disabilities have full and equal enjoyment of the

services, facilities, privileges, advantages, and accommodations through its website, and


       b) Require Defendant(s) to cease and desist discriminatory practices and if necessary to

cease and desist operations of the Website until the requisite modifications are made such that

its Website becomes equally accessible to persons with disabilities.


       WHEREFORE Plaintiff demands judgment against Defendant(s) and requests the

following injunctive relief:




                                                  16
Case 8:19-cv-01983-MSS-AEP Document 6 Filed 08/13/19 Page 17 of 19 PageID 39



      a) The Court enter an Order granting temporary, preliminary and permanent injunction

         prohibiting Defendant(s) from operating its Website without adequate

         accommodation for the visually impaired;

      b) The Court enter an Order requiring Defendant(s) to update its website to remove

         barriers in order that the individuals with visual disabilities can access the website to

         the full extent required by the Title III if the ADA;

      c) The Court enter an Order requiring Defendant to clearly display the universal

         disabled logo within its website, wherein the logo would lead to a page which would

         state Defendant’s accessibility information, facts, policies, and accommodations.

         Such a clear display of the disabled logo is to ensure that individuals who are disabled

         are aware of the availability of the accessible features of Website;

      d) The Court enter an Order requiring Defendant to provide ongoing support for web

         accessibility by implementing a website accessibility coordinator, a website

         application accessibility policy, and providing for website accessibility feedback to

         ensure compliance thereto;

      e) The Court enter an Order directing Defendant to evaluate its policies, practices, and

         procedures toward persons with disabilities, for such reasonable time so as to allow

         the defendant to undertake and complete corrective procedures to the Website;

      f) The Court enter an Order directing Defendant(s) to establish a policy of web

         accessibility and accessibility features for the Website;

      g) The Court award reasonable attorney’s fees, all costs, (including but not limited to

         court costs and expert fees), and other expenses of suit, to the Plaintiff; and




                                               17
Case 8:19-cv-01983-MSS-AEP Document 6 Filed 08/13/19 Page 18 of 19 PageID 40



        h) That the Court award such other and further relief as it deems necessary, just and

            proper.




           COUNT II--DECLARATORY RELIEF Pursuant to Florida Statute 86

        60. Plaintiff realleges and reincorporates by reference the allegations contained in

paragraphs 1 through 19 as if fully set forth herein, and makes the following additional

allegations in the alternative.

        61. An actual controversy has arisen and now exists between the parties in that

Plaintiff contends and believes Defendant(s) has/have violated the ADA and ADAAG and said

Defendant(s) denies/deny the same.

        62. A judicial declaration is necessary and appropriate at this time in order that each

of the parties may know their respective rights and duties and act accordingly.

        63. A bona fide, actual, present practical need for a declaration exists.

        64. The declaration requested concerns a present, ascertained or ascertainable state of

facts or present controversy as to a state of facts.

        65.A privilege or right of the Plaintiff is dependent upon the facts or the law

applicable to the facts.

        66.The Plaintiff and Defendant(s) have/has an actual, present, adverse and antagonistic

interest in the subject matter, either in law or in fact.


        67. The relief sought by the Plaintiff is not merely giving of legal advice or to answer

questions propounded for curiosity.

        WHEREFORE, Plaintiff respectfully prays that this Honorable Court declare judgment

setting forth the rights and duties of the parties herein; determine that Defendant’(s) Website and

                                                   18
Case 8:19-cv-01983-MSS-AEP Document 6 Filed 08/13/19 Page 19 of 19 PageID 41



Property was in violation of the ADA or ADAAG at the time this action was commenced; issue

an injunction requiring said Defendant(s) to comply with the ADA and ADAAG with regard to

its Website and Property, and otherwise prohibit said Defendant(s) from continuing its

discriminatory practices; award reasonable attorney’s fees, costs, and litigation expenses; and

grant such other and further relief it deems appropriate in the premises.



                                      Respectfully submitted,
                                      McDONALD & MINCE, PLLC

                                      _/s/ Melissa Gilkey Mince_____________
                                      Melissa G. Mince, Esq. / FBN: 546230
                                      Email: mmince@mcdonaldandmincelaw.com
                                      Tel: 727- 687-9707
                                      Layla K. McDonald, Esq. / FBN: 11308
                                      Email: lmcdonald@mcdonaldandmincelaw.com
                                      Tel: 727-277-8234
                                      801 West Bay Drive, Suite 113
                                      Largo, Florida 33770
                                      Secondary Email: eserve@mcdonaldandmincelaw.com




                                                19
